Citation Nr: 0005606	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying entitlement to service connection 
for the cause of the veteran's death.  The veteran, whose 
death occurred in May 1997, served on active duty from June 
1957 to June 1977.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence of a nexus or relationship between the cause of the 
veteran's death and his period of active service or a service 
connected disability.  

2.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.22, 
3.102, 3.312 (1999).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b); see Ashley v. 
Brown, 6 Vet. App. 52, 57 (1993).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c); Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 
38 C.F.R. § 3.312(c); Ventigan v. Brown, 9 Vet. App. 34, 36 
(1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

In this case, the appellant contends that the veteran died of 
cholangiocarcinoma caused by a liver fluke parasite which he 
ingested eating local food while serving in Vietnam.  In 
addition, in the January 1998 Notice of Disagreement, the 
appellant notes that the fact that the veteran was treated 
for malaria-like symptoms during his service in Vietnam, 
should be sufficient evidence to link his cause of death to 
his service.  Lastly, in the August 1998 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the appellant indicates that the 
veteran was treated in 1965 at the 8th Field Hospital for 
gastroenteritis with no laboratory test for the liver fluke 
parasite Clonorchis Sinensis (C.S.), which was common to 
Vietnam and other Asian countries where raw and/or uncooked 
fish is consumed by humans.  She indicates that liver fluke 
C.S. is a well-known cause of cholangiocarcinoma with a 
latency period of up to 20-50 years.  And, in this case, she 
notes is a matter of medical record that the veteran consumed 
local food in Vietnam and complained of symptoms unmistakably 
similar to C.S. infestation, which she believes eventually 
caused the veteran's cholangiocarcinoma and led to his death.

At the time of the veteran's death, service connection had 
been established for postoperative residuals of deviated 
septum, evaluated as noncompensably disabling, effective July 
1977.  The veteran's death certificate shows he died in May 
[redacted], 1997 at the age of 58 as a result of a "cholangetic 
carcinoma."  However, no records of the veteran's treatment 
for carcinoma have been submitted by the appellant.

The veteran's service medical records show he was treated on 
numerous occasions over his 20 years of active service for 
various health problems, including acute upper respiratory 
infections, viral and non-viral influenza, and 
gastroenteritis with stomach cramps and diarrhea.  However, 
the service records are negative for any medical diagnoses of 
liver disorder, intrahepatic bile ducts disorder, or 
cholangetic carcinoma.  The first indication that the veteran 
suffered from cholangetic carcinoma is contained in his death 
certificate, which is dated almost 30 years after his 
discharge from service.  Furthermore, the service records do 
not contain any evidence showing that a disability of service 
origin caused, hastened, or materially and substantially 
contributed to the veteran's death.

At present, the only evidence tending to link the veteran's 
death to his service is the appellant's statements.  With 
regard to the appellant's belief that the veteran's death is 
related to his service, a lay person is competent to describe 
symptoms observed, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) and does not 
have a well-grounded claim.  Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well-grounded claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  For these reasons, the Board must 
find that the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded.  See 
38 U.S.C.A. § 5107(a).

Thus, based on the above discussed evidence, the Board finds 
that the appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death, cholangetic carcinoma, was linked 
to his period of service.  Given this, the question then 
becomes whether the appellant has presented evidence that a 
service-connected disability caused or contributed 
substantially or materially to the cause death, and the Board 
observes that there is no evidence linking the veteran's 
service-connected disability to his death. 

The Board notes that in the appellant's Substantive Appeal 
she referred to medical writings, clinical history, pathology 
reports, photographs, parasitology research and information 
about cholangiocarcinoma that she had apparently gathered, as 
well as referring to contact with top physicians and clinical 
research to confirm the veteran's diagnosis.  None of this 
information or evidence has been submitted in connection with 
the appellant's claim, and it is not clear whether such 
information or evidence would well ground the appellant's 
claim.  Unfortunately, in the absence of the submission of a 
well-grounded claim the VA cannot undertake to assist a 
claimant in developing facts pertinent to their claim.  See 
Morton v. West, 12 Vet. App. 477 (1999).  The appellant is 
advised that she may submit for consideration by the RO any 
evidence she believes will establish a well-grounded claim.  
As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  


II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who died of a service-connected disability if: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
See 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 
21.3021.  

In this case, none of the foregoing criteria have been met.  
Specifically, the appellant has not shown the veteran died of 
a service-connected disability, or that he had a service 
connected disability that was totally disabling.  Therefore, 
as the appellant lacks basic eligibility for Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, the appellant's claim is 
without legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

